DETAILED ACTION
Claims 5-11 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection of claims 5-7 under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more is withdrawn in light of Applicant’s amendment to the claims.
The rejection of claims 5-10 under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (2012, US 8,110,724) is withdrawn in light of Applicant’s amendment to the claims.
The specification is objected to because the last three pages are all numbered page 1.

Claim Objections
Claims 5 and 8 are objected to because of the following informalities:  
Due to Applicant’s amendment of the claims, the objection is different from the objection set forth in the Office action mailed 4 February 2022.  Applicant’s arguments filed 4 May 2022 have been fully considered but they do not address these new objections.  
In claims 5 and 8, “SEQ ID NO.” should be replaced with --SEQ ID NO:--.
In claim 5, “and” is missing at the end of line 4.
In claim 8, “the plant” in bold in line 3 should be changed to plain text.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 10-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Due to Applicant’s amendment of the claims, the rejection is different from the rejection set forth in the Office action mailed 4 February 2022, as applied to claims 6-7 and 10.  Applicant’s arguments filed 4 May 2022 have been fully considered but they do not apply to this new rejection.  
Parent claim 5 is drawn to a method comprising administering to a plant an aquaporin of SEQ ID NO:2, and promoting uptake and transport of neonicotinoid insecticides.  Dependent claim 8 recites the further step of introducing a vector encoding SEQ ID NO:2 into plants, thereby promoting uptake and transport of neonicotinoid insecticides.  
Claim 10 dependent upon claim 8, recites that the neonicotinoid insecticides are one of a list.  However, it appears that transforming a plant with a vector encoding SEQ ID NO:2 inherently promotes the uptake and transport of these neonicotinoid insecticides.  Thus, the claim fails to further limit the subject matter of the claim upon which it depends.
Claim 7, dependent upon claim 5, also recites that the neonicotinoid insecticides are one of a list.  It is not clear if the recitation limits how the promoting step is performed or if the recitation describes the effect of the promoting step.  If the latter, the claim fails to further limit the subject matter of the claim upon which it depends, as it merely describes the result of the promoting step.
Claim 11, dependent upon claim 8, recites that the step of promoting uptake and transport of neonicotinoid insecticides is characterized by increasing the concentration of neonicotinoid insecticide to certain concentrations in roots and above ground portions of the plants.  It is not clear if the recitation limits how the promoting step is performed or if the recitation describes the effect of the promoting step.  If the latter, the claim fails to further limit the subject matter of the claim upon which it depends, as it merely describes the result of the promoting step.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):

 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims are included in all rejections.
Due to Applicant’s amendment of the claims, the rejection is different from the rejection set forth in the Office action mailed 4 February 2022, as applied to claims 5-7.  Applicant’s arguments filed 4 May 2022 have been fully considered but they do not apply to this new rejection.  
Claim 5 is indefinite in its recitation of “promoting uptake and transport of neonicotinoid insecticides in plants”.  Uptake and transport of neonicotinoid insecticides are actions of the plant. It is not clear what the practitioner does to promote uptake and transport of the insecticides in plants.  Further, it is not clear if the “plants” recited in line 6 have any relationship to the plant to which the aquaporin was administered (line 3).  
It is not clear if the recitation of the neonicotinoid insecticides in claims 7 and 11 limits how the promoting step is performed or if the recitation describes the effect of the promoting step.  
Claim 8 is indefinite in its recitation of “wherein the step of administering to the plant an amount of a plasma membrane intrinsic aquaporin having an amino acid sequence with 100% sequence identity to a sequence as set forth in SEQ ID NO. 2, further comprising”.  The “wherein” phrase is not complete and is missing a verb and further words.  If what is intended is that the administering step further comprises the introducing step, then the claim should be so amended.  
It is not clear in claim 8 if the “promoting the uptake and transport” recitation in lines 7-8 is different from that in parent claim 5, line 6, or if it describes how the step in claim 5 is performed.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method promoting uptake and transport of neonicotinoid insecticides by transformation with a nucleic acid encoding SEQ ID NO:2 to a plant, does not reasonably provide enablement for a method promoting uptake and transport of neonicotinoid insecticides by administering an aquaporin of SEQ ID NO:2 to a plant.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claims are broadly drawn to a method comprising administering to a plant an aquaporin of SEQ ID NO:2, and promoting uptake and transport of neonicotinoid insecticides.  Dependent claims recite further recite introducing a vector comprising SEQ ID NO:1 into plants, thereby promoting uptake and transport of neonicotinoid insecticides, or recite the type of plants or the type of neonicotinoid insecticide, or recite that the step of promoting uptake and transport of neonicotinoid insecticides is characterized by increasing the concentration of neonicotinoid insecticide to certain concentrations in roots and above ground portions of the plants.
Aquaporins are membrane proteins that work by forming pores in plasma membranes (Kaldenhoffet al, 2006, Acta Physiol. 187:169-176; see pg 169, left column, paragraph 2).  Topically applying such proteins to plants would have no effect on the plant as a topically applied protein would not be able to integrate into the plasma membrane to become functional.   
The specification does not describe topically applying a protein of SEQ ID NO:2 to a plant and promoting uptake and transport of neonicotinoid insecticides.  The specification only describes inhibiting the ability of endogenous aquaporins to uptake neonicotinoids through use of water channel inhibitors (example 3) and overexpressing SEQ ID NO:1 in yeast (example 6) and Arabidopsis (example 7).  
Applicant has not overcome the unpredictability in the art by topically applying a protein of SEQ ID NO:2 to a plant and promoting uptake and transport of neonicotinoid insecticides.  
Given the claim breath, nature of the invention, and lack of guidance in the specification as discussed above, the instant invention is not enabled throughout the full scope of the claims.

Claims 5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Neither the instant specification nor the originally filed claims appear to provide support for the administering the protein of SEQ ID NO:2 to a plant.  The specification does not describe introducing the protein to the plant, in any language, including “applying” or “administering”.  The specification only describes transforming a plant with a nucleic acid encoding the protein (example 7).  
Thus, such a concept constitutes NEW MATTER.  In response to this rejection, Applicant is required to point to support for the concept or to cancel the new matter.

Claims 5-11 are free of the prior art, given the failure of the prior art to teach or suggest applying an aquaporin of SEQ ID NO:2 to a plant.
The prior art teaches transforming a nucleic acid encoding BnPIP1 into tobacco plants Yu et al (2005, Plant Sci. 169:647-656; see paragraph spanning pg 649-650) to produce drought resistant plants (pg 651, left column, paragraph 1).  The BnPIP1 used in Yu et al differed by one amino acid from the BnPIP1 taught in Gao et al (1999, Plant Mol. Biol. 40:635-644;  Gao et al is reference 12 in Yu et al) by one amino acid, as a result of isolation from different Brassica napus varieties (Yu et al, pg 649, right column, paragraph 2).  
The BnPIP1 taught in Gao et al has 100% identity to SEQ ID NO:2:
Q9XHG7_BRANA
ID   Q9XHG7_BRANA            Unreviewed;       287 AA.
AC   Q9XHG7;
DT   01-NOV-1999, integrated into UniProtKB/TrEMBL.
DT   01-NOV-1999, sequence version 1.
DT   02-DEC-2020, entry version 98.
DE   SubName: Full=Plasma membrane intrinsic protein 1 {ECO:0000313|EMBL:AAD39373.1};
GN   Name=PIP1 {ECO:0000313|EMBL:AAD39373.1};
OS   Brassica napus (Rape).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae; Pentapetalae;
OC   rosids; malvids; Brassicales; Brassicaceae; Brassiceae; Brassica.
OX   NCBI_TaxID=3708 {ECO:0000313|EMBL:AAD39373.1};
RN   [1] {ECO:0000313|EMBL:AAD39373.1}
RP   NUCLEOTIDE SEQUENCE.
RC   TISSUE=Plasma membrane {ECO:0000313|EMBL:AAD39373.1};
RX   PubMed=10480387; DOI=10.1023/A:1006212216876;
RA   Gao Y.P., Young L., Bonham-Smith P., Gusta L.V.;
RT   "Characterization and expression of plasma and tonoplast membrane
RT   aquaporins in primed seed of Brassica napus during germination under stress
RT   conditions.";
RL   Plant Mol. Biol. 40:635-644(1999).
CC   -!- SUBCELLULAR LOCATION: Membrane {ECO:0000256|ARBA:ARBA00004141}; Multi-
CC       pass membrane protein {ECO:0000256|ARBA:ARBA00004141}.
CC   -!- SIMILARITY: Belongs to the MIP/aquaporin (TC 1.A.8) family.
CC       {ECO:0000256|RuleBase:RU000477}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AF118382; AAD39373.1; -; mRNA.
DR   RefSeq; NP_001303184.1; NM_001316255.1.
DR   SMR; Q9XHG7; -.
DR   EnsemblPlants; CDX78177; CDX78177; GSBRNA2T00129483001.
DR   GeneID; 106382572; -.
DR   Gramene; CDX78177; CDX78177; GSBRNA2T00129483001.
DR   KEGG; bna:106382572; -.
DR   OMA; YYVNYGG; -.
DR   GO; GO:0016021; C:integral component of membrane; IEA:UniProtKB-KW.
DR   GO; GO:0015267; F:channel activity; IEA:InterPro.
DR   CDD; cd00333; MIP; 1.
DR   Gene3D; 1.20.1080.10; -; 1.
DR   InterPro; IPR023271; Aquaporin-like.
DR   InterPro; IPR034294; Aquaporin_transptr.
DR   InterPro; IPR000425; MIP.
DR   InterPro; IPR022357; MIP_CS.
DR   PANTHER; PTHR45687; PTHR45687; 1.
DR   Pfam; PF00230; MIP; 1.
DR   PRINTS; PR00783; MINTRINSICP.
DR   SUPFAM; SSF81338; SSF81338; 1.
DR   TIGRFAMs; TIGR00861; MIP; 1.
DR   PROSITE; PS00221; MIP; 1.
PE   2: Evidence at transcript level;
KW   Membrane {ECO:0000256|ARBA:ARBA00023136};
KW   Repeat {ECO:0000256|ARBA:ARBA00022737};
KW   Transmembrane {ECO:0000256|ARBA:ARBA00022692,
KW   ECO:0000256|RuleBase:RU000477};
KW   Transmembrane helix {ECO:0000256|ARBA:ARBA00022989};
KW   Transport {ECO:0000256|ARBA:ARBA00022448, ECO:0000256|RuleBase:RU000477}.
SQ   SEQUENCE   287 AA;  30404 MW;  B5B7345E2E2BE5B9 CRC64;

  Query Match             100.0%;  Score 1492;  DB 81;  Length 287;
  Best Local Similarity   100.0%;  
  Matches  287;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAKDVEAVSGEGFQTRDYQDPPPAPLFDPAELTKWSFYRAVIAEFVATLLFLYITVLTVI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAKDVEAVSGEGFQTRDYQDPPPAPLFDPAELTKWSFYRAVIAEFVATLLFLYITVLTVI 60

Qy         61 GYKIQTDSTAGGVDCGGVGILGIAWAFGGMIFILVYCTAGISGGHINPAVTFGLLLARKV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GYKIQTDSTAGGVDCGGVGILGIAWAFGGMIFILVYCTAGISGGHINPAVTFGLLLARKV 120

Qy        121 SLVRAILYMVAQCLGAICGVGFVKAFQSSYYVRYGGGANSLADGYSTGTGLAAEIIGTFV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SLVRAILYMVAQCLGAICGVGFVKAFQSSYYVRYGGGANSLADGYSTGTGLAAEIIGTFV 180

Qy        181 LVYTVFSATDPKRSARDSHVPVLAPLPIGFAVFMVHLATIPITGTGINPARSFGAAVIFN 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LVYTVFSATDPKRSARDSHVPVLAPLPIGFAVFMVHLATIPITGTGINPARSFGAAVIFN 240

Qy        241 ESKPWDDHWIFWVGPFVGAAIA AFYHQFVLRASGSKSLGSFRSAANV 287
              |||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ESKPWDDHWIFWVGPFVGAAIA AFYHQFVLRASGSKSLGSFRSAANV 287

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the BnPIP1 taught by Gao et al in the drought resistant plants taught by Yu et al.  One of ordinary skill in the art would have been motivated to do so because Yu et al  teaches that the proteins are functional equivalents (pg 649, right column, paragraph 2);  selection of one or the other is a design choice.  Because the proteins are functional equivalents, one of ordinary skill in the art would have a reasonable expectation that plants transformed with the BnPIP1 of Gao et al would also be drought resistant.  Plants transformed with nucleic acids encoding either the BnPIP1 taught by Yu et al or the BnPIP1 taught by Gao et al would inherently have increased uptake and transport of neonicotinoid insecticides.
It would not have been obvious to one of ordinary skill in the art to first apply the aquaporin to the plant, as application of a membrane protein onto a plant would have no effect.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662